Exhibit 10.10

NON-COMPETITION/NON-SOLICITATION AGREEMENT



THIS NON-COMPETITION/NON-SOLICITATION AGREEMENT (“Agreement”) is made and
entered into as of this 30th day of June, 2008, by and between Redhook Ale
Brewery, Incorporated (“Redhook”) and Kurt Widmer (“Target Principal”).  Redhook
and Target Principal are referred to herein separately as a “Party” and
collectively as the “Parties”.

Recitals

WHEREAS, on November 13, 2007, Redhook and Widmer Brothers Brewing Company
(“Target”) entered into an Agreement and Plan of Merger providing for the merger
of Target with and into Redhook (as amended to date, the “Merger Agreement”);
capitalized terms not defined herein shall have the meaning given those terms in
the Merger Agreement.

WHEREAS, Target Principal is a founder and major shareholder of Target, and has
knowledge of and access to confidential and proprietary information about Target
which, if used in competition with Redhook, could cause serious and irreparable
harm to Redhook.

Agreement

NOW, THEREFORE, for purposes of inducing Redhook to consummate the transactions
contemplated by the Merger Agreement, and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties, each
intending to be legally bound, hereby agree as follows:

1.         Covenant Not to Compete.  For a period of five (5) years from and
after the Closing Date (the “Restricted Period”), Target Principal shall not,
and shall not permit or cause any of his Affiliates to, directly or indirectly,
engage in the manufacturing, advertising, marketing, sale or distribution,
whether for himself or for third parties, of any malt beverage, soda beverage or
alcoholic beverage product, in North America (collectively, the “Restricted
Business”).

2.         Covenant Not to Solicit.  The Target Principal agrees that during the
Restricted Period, the Target Principal shall not, and shall not permit or cause
any of his Affiliates (other than Anheuser-Busch, Incorporated or any of its
Affiliates) to, directly or indirectly, except on behalf of Redhook or with the
prior written consent of Redhook (which consent may be withheld, delayed or
conditioned at Redhook’s sole discretion):

2.1    solicit or encourage any employees of Redhook to (1) leave employment
with Redhook or (2) enter into an employment or a service arrangement related to
the Restricted Business;

2.2    hire, engage or enter into any service arrangement with any employees of
Redhook; or

1

--------------------------------------------------------------------------------



2.3    with respect to the Restricted Business, solicit or encourage any
customer or potential customer of Redhook to limit, restrict or cease use of
Redhook’s services or products.

3.         Consideration. Target Principal acknowledges receiving adequate
consideration for entering into this Agreement, including but not limited to a
portion of the Merger Consideration received by Target Principal pursuant to the
Merger Agreement, Target Principal’s employment with Redhook, and the salary
and/or compensation for Target Principal’s employment with Redhook.

4.         Judicial Determinations.  Whenever possible, each term or provision
of this Agreement will be interpreted in a manner to be valid and enforceable,
but if any term or provision of this Agreement is held to be invalid or
unenforceable, then such term or provision will be ineffective only to the
extent of such invalidity or unenforceability, without invalidating or affecting
in any manner whatsoever the remainder of such term or provision or the
remaining terms or provisions of this Agreement.  If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the Parties agree that the court making
the determination of invalidity or unenforceability shall have the power to
reduce the scope, duration, or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.

5.         Relief.  Target Principal expressly acknowledges and agrees that
Redhook’s remedy at law for a breach or threatened breach of any of the
provisions of Sections 1 or 2 would be inadequate.  In recognition of that fact,
in the event of a breach or threatened breach by Target Principal of the
provisions of Section 1 or 2, it is agreed that, in addition to its remedy at
law and without posting any bond, Redhook shall be entitled to, and Target
Principal agrees, if Redhook establishes that a breach or threatened breach has
occurred, not to oppose Redhook’s request for equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction, or any other equitable remedy that may then be available.  Nothing
herein contained shall be construed as prohibiting Redhook from pursuing any
other remedies available to it for such breach or threatened breach.

6.         Miscellaneous.

6.1    Assignment.  This Agreement shall inure to the benefit of and shall be
binding upon Target Principal and Redhook, and their respective affiliates,
subsidiaries, successors and assigns.  Redhook may assign this Agreement without
the prior written consent of Target Principal to any entity which owns, operates
or manages the business operations of Redhook that constitute Restricted
Business.  Target Principal may not assign his obligations hereunder.

6.2    Amendment.  This Agreement may not be amended except by the mutual
agreement of the Parties evidenced by a writing signed by each Party.

6.3    Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered by hand or overnight courier against a receipt therefor, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Parties at the following addresses (or at such other addresses
as shall be specified by like notice):

2

--------------------------------------------------------------------------------





      If to Redhook: Redhook Ale Brewery, Incorporated 14300 NE 145th Street,
Suite 210 Woodinville, WA 98072 Attn: CEO Phone: 425-483-3232 Fax: 425-485-0761
  If to Target Principal: Kurt Widmer 5940 S.W. Terwilliger Blvd. Portland,
Oregon 97239 Phone: 503-331-7241

Any notice or communication so given shall be deemed to have been delivered on
the date of receipt of such delivery at the address set forth above (or such
other address designated pursuant hereto).

6.4    Choice of Law.  This Agreement and the Parties’ rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Washington without giving effect to the choice of law
principles thereunder.

6.5    Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter hereof, and
supersedes all prior oral and written agreements, arrangements and
understandings relating to the subject matter hereof.

[one signature page follows]





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party has executed this
Non-Competition/Non-Solicitation Agreement effective as of the day and year
first written above.



Redhook Ale Brewery, Incorporated       By: /s/ Paul S. Shipman /s/ Kurt Widmer
Name: Paul S. Shipman Kurt Widmer Title: Chief Executive Officer



4